DETAILED ACTION
Claims 1-4 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of US Patent Application No. 15811526 (reference application), in view of Pasupalak et al. (US 2017/0228367, hereinafter Pasupalak).

Although the conflicting claims are not identical, they are not patentably distinct from each other. Below is an explanation of claim 1 of the instant application as being met by claim 17 of US Patent Application No. 15811526, in view of Pasupalak.

Claim 1 of instant application
Claim 17 of 15811526
1. A method for assisting a user employing a system capable of analyzing medical images and responding to inputs from the user comprising:
15. (Currently Amended) A computing system comprising:

receiving a first input from a user by a system capable of retrieving and displaying the medical information about the patient;
(Explanation: The limitation is obvious in light of ‘526 application, the input being converted in ‘526 is a first input that is received from a user and a PACS is part of the system which is capable of retrieving and displaying the medical information.) 
a picture archiving and communication system (PACS) configured to view medical images;
a medical knowledge database providing information regarding a patient, an exam, and general medical information;
an utterance ingestion engine configured to convert portions of audio input to corresponding textual input;
applying natural language processing (NLP) to the first input to determine a first intent of the first input; and
(Explanation: The limitation is obvious in light of ‘526 application in view of Pasupalak.  The ‘526 application recites determining an intent. It would have been obvious to apply NLP to the first input to determine a first intent of the first input as taught by Pasupalak ([0006]) as input needs to be processed and natural language processing is known method to process input.)  
a conversation manager configured to dynamically update a state of a conversation between the user and the computing system;
a conversation engine configured to determine an intent of action of the user; and

determining, based on the first input, the first intent, context of viewing activity by the user including medical images and data previously provided to the user as a result of an action, information in a knowledge base, a state of a conversation between the user and the system, and user behavior learned by applying recursively deep analytic analysis to one or more inputs, one or more actions to take, wherein the actions comprise timed responses including providing a speech output to the user and automatically selecting and displaying two or more images of the patient for comparison by the user based on contextual rules for the user.
(Explanation: The limitation is obvious in light of ‘526 application, the determining of a one or more actions to take based on input, intent, context, knowledge base, state of conversation, and the timed responses are similarly recited in ‘526 application. The limitation of user behavior learned by applying recursive deep analytic analysis is similarly recited in claim 17 of ‘526 application. 
a dispatcher configured to determine image management actions based on the textual input, the intent of action, context of viewing activity by the user including medical images and data previously provided to the user as a result of an image management action, information in the medical knowledge database, and the state of the conversation, and initiate image management actions at a time determined by user mouse and speech actions, past user behavior and the medical knowledge, wherein the image management actions include providing speech output to the user and automatically selecting and displaying two or more medical images for comparison by the user.
17. The computing system of claim 15, further comprising a deep learning component configured to analyze user behavior and update logic used by the dispatcher correspondingly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Prange et al. “A Multimodal Dialogue System for Medical Decision Support in Virtual Reality” (hereinafter Prange), in view of Pasupalak et al. (US 2017/0228367, hereinafter Pasupalak), further in view of Sonntag et al. “Design and Implementation of a Semantic Dialogue System for Radiologist” (hereinafter Sonntag).

As per claim 1,Prange teaches a method for assisting a user employing a system capable of analyzing medical images and responding to inputs from the user comprising: 
receiving a first input from a user by a system capable of retrieving and displaying the medical information about the patient (i.e., an architecture which can be connected to existing hospital systems, retrieve medical image, speech input, see at least page 23, section 2, pages 24-25, section 3); 
applying natural language processing (NLP) to the first input to determine a first intent of the first input (i.e., dialogue system including speech recognition using a grammar, determining of the user’s intention, see at least pages 24-26, section 3); and 
determining, based on the first input, the first intent, context of the viewing activity by the user including medical images and data previously provided to the user as a result of an action, information in a knowledge database, a state of a conversation between the user and the system, one or more actions to take (i.e., dialogue model is based on finite-state machines, mapping of user intentions to matching multimodal system reactions, medical images are displayed on the screen and can be annotated by the radiologist, display patient records, zooming in on patient data, rule-based anaphora resolution, context resolved from previous questions, see at least pages 23-24, section 2.1, page 24-25, section 3), wherein the actions comprise timed responses including providing a speech output to the user (i.e., multimodal output (speech output), see at least page 23, section 2, pages 24-26, section 3).
Prange does not explicitly teach user behavior learned by applying recursively deep analytic analysis to one or more inputs. 
Pasupalak teaches determine, based on user behavior learned by applying recursively deep analytic analysis to one or more inputs, one or more actions to take (i.e., a conversation agent to process natural language queries expressed by a user and perform commands, according to the derived intention of the user, conversational agent may learn over time the behavior patterns and/or preferences of a user in relation to many commands, and mapping for queries based on user behavior/preferences, see at least [0006], [0074], [0249]-[0253]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Prange to determine one or more actions to take also based on user behavior learned by applying recursively deep analytic analysis to one or more inputs as similarly taught by Pasupalak such that behavior patterns and preferences of a user can be learned over time to improve the operation of a conversational agent (see at least [0074], [0079], [0249]-[0253] of Pasupalak).
Prange does not explicitly teach automatically selecting and displaying two or more images of the patient for comparison by the user based on contextual rules for the user.
Sonntag teaches automatically selecting and displaying two or more medical images of the patient for comparison by the user based on contextual rules for the user (i.e., MEDICO opens the first hit, and his images, the system rearranges the SIEs for the two patients for a comparison, see at least pages 16-18, section 4.3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Prange to automatically selecting and displaying two or more images of the patient for comparison by the user based on contextual rules for the user as similarly taught by Sonntag because the system of Prange  can perform diagnosis (see at least page 25, section 3.1 of Prange), and selecting and displaying two or more medical images for comparison helps diagnostic analysis of the images (see at least pages 16-18, section 4.3 of Sonntag).
 
As per claim 3, Prange does not explicitly teach updating the contextual rules based on machine learning from interaction with the user.
	Pasupalak teaches updating the contextual rules based on machine learning from interaction with the user (i.e., conversational agent may learn over time the behavior patterns and/or preferences of a user in relation to many commands, and mapping for queries based on user behavior/preferences, updating, training, and/or reinstating any of the modules used by the conversational agent, see at least [0006], [0074], [0249]-[0253]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Prange to update the contextual rules based on machine learning from interaction with the user as similarly taught by Pasupalak such that behavior patterns and preferences of a user can be learned over time to improve the operation of a conversational agent (see at least [0074], [0079], [0249]-[0253] of Pasupalak).

As per claim 4, Prange teaches wherein the one or more actions further comprises:
identifying a possible diagnosis related to at least one of the two or more images (i.e., therapy prediction, see at least page 25, section 3.1, Sonntag also teaches diagnostic analysis of the images, see at least pages 16-18, section 4.3 of Sonntag); 
initiating a tracking protocol (i.e., navigate inside patient record, see at least page 24, section 2.2, page 25, left column, paragraph 1); 
displaying a previous report (i.e., retrieve patient file, see at least page 23, section 2), and 
creating a new report (i.e., writes the report, entire content is transcribed, exported and written into the hospital’s database, see at least page 24, left column, paragraph 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Prange, in view of Pasupalak, further in view of Sonntag, further in view of Hung et al. “Towards a Context-Based Dialog Management Layer for Expert Systems” (hereinafter Hung).

As per claim 2, Prange does not explicitly teach wherein the actions are asynchronous.
Hung teaches actions are asynchronous (i.e., each goal may be presented in an asynchronous manner, see at least page 60, abstract, section 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Prange such that the actions are asynchronous as similarly taught by Hung because Prange’s dialog system may shift the topic at any point and topic changes in a conversation is known in the art to be asynchronous. 

Response to Arguments
Rejection of claims under §103: 
As per claim 1, Applicants argued that the cited references fail to teach or suggest “determining, based on the first input, the first intent, context of viewing activity by the user including medical images and data previously provided to the user as a result of an action, information in a knowledge base, a state of a conversation between the user and the system, and user behavior learned by applying recursively deep analytic analysis to one or more inputs, one or more actions to take, wherein the actions comprise timed responses including providing a speech output to the user and automatically selecting and displaying two or more images of the patient for comparison by the user based on contextual rules for the user.”  
Applicant’s arguments have been fully considered. Examiner disagrees that Prange modified with Sonntag does not teach “determining, based on the first input, the first intent, context of viewing activity by the user including medical images and data previously provided to the user as a result of an action, information in a knowledge base, a state of a conversation between the user and the system, wherein the actions comprise timed responses including providing a speech output to the user and automatically selecting and displaying two or more images of the patient for comparison by the user based on contextual rules for the user.”  
Prange teaches a multimodal dialogue interface that allows user  to operate and interact by speech and gestures (see at least page 24, section 3). Speech and gestures are first input into the dialogue used by the dialogue to determine one or more actions.  The one or more actions are based on the first intent because the dialogue mapping of user intentions to matching multimodal system reactions (see at least page 25, section 3.1). The one or more actions are based on context of viewing activity by the user including medical images and data previously provided to the user as a result of an action because the dialogue allows interactions such as navigation inside patient records and interactions based on the patient records, for example, asking questions such as “What was the last examination?”, request to zoom in here, and asking for which therapy is recommended (see at least pages 24-25, section 3 and 3.1).  The patient records include medical images (see at least page 24, left column, paragraph 1). The one or more actions are based on information in a knowledge base because the dialogue allows interactions with patient records and facilitates decision support which uses patient data containing diagnoses, procedures, laboratory results, and procedures (see at least page 24, section 2.3, page 25, section 3.1).  The one or more actions are based on state of a conversation between the user and the system because the dialogue provides anaphora resolution, for example “it” in a question is resolved using previous interactions (see at least pages 25-26, section 3.1).  Prange further teaches wherein the actions comprise timed responses including providing a speech output to the user and Sonntag teaches automatically selecting and displaying two or more images of the patient for comparison by the user based on contextual rules for the user, as detailed in the rejection above.
Prange does not explicitly teach the one or more actions are based on user behavior learned by applying recursively deep analytic analysis to one or more inputs. Pasupalak is relied on to teach this feature as detailed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121